               Case 3:21-cr-05224-RJB Document 3 Filed 07/09/21 Page 1 of 3

                                                                                                FILED           LODGED
                                                                                                          RECEIVED


 1                                                                                         Jul 09, 2021
 2                                                                                        CLERK U.S. DISTRICT COURT
                                                                                  WESTERN DISTRICT OF WASHINGTON AT TACOMA
                                                                                 BY                                   DEPUTY

 3
 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 6
 7
      UNITED STATES OF AMERICA,                             CASE NO. CR21-5224RJB
 8
                                Plaintiff
 9                                                          INFORMATION
10
                         v.
11
12    JOHN LEONARD McNEAL, JR.

13                              Defendant.

14
           The United States Attorney charges that:
15
16                                              COUNT 1
                              (Possession of Heroin with Intent to Distribute)
17
18         On or about October 8, 2020, in Lewis County, within the Western District of

19 Washington and elsewhere, JOHN LEONARD McNEAL, JR., did knowingly and
20 intentionally possess, with the intent to distribute, heroin, a Schedule I substance
21 controlled under Title 21, United States Code, Section 812.
22        It is further alleged that this offense involved 100 grams or more of a mixture or

23 substance containing a detectable amount of heroin.
24        All in violation of Title 21, United States Code, Sections 841(a)(1) and

25 841(b)(1)(B), and Title 18, United States Code, Section 2.
26 //
27
28
     Information/McNeal - 1                                                UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, STE 700
     CR
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3830
                 Case 3:21-cr-05224-RJB Document 3 Filed 07/09/21 Page 2 of 3




 1                                FORFEITURE ALLEGATION
 2          The allegations contained in this Information are realleged and incorporated by
 3 reference for the purpose of alleging forfeiture.
 4          Upon conviction of the felony offense charged in Count One above, the defendant,
 5 JOHN LEONARD McNEAL, JR., shall forfeit to the United States, pursuant to Title 21,
 6 United States Code, Section 853, any property that constitutes or is traceable to proceeds
 7 of the offense, as well as any property that facilitated the offense.
 8          Substitute Assets. If any of the property described above, as a result of any act or
 9 omission of the defendant:
10          a.      cannot be located upon the exercise of due diligence;
11          b.      has been transferred or sold to, or deposited with, a third party;
12          c.      has been placed beyond the jurisdiction of the court;
13          d.      has been substantially diminished in value; or
14          e.      has been commingled with other property which cannot be divided without
15                  difficulty,
16 //
17
18
19 //
20
21
22 //
23
24
25
26
27
28
     Information/McNeal - 2                                                  UNITED STATES ATTORNEY
                                                                            1201 PACIFIC AVENUE, STE 700
     CR
                                                                             TACOMA, WASHINGTON 98402
                                                                                    (253) 428-3830
               Case 3:21-cr-05224-RJB Document 3 Filed 07/09/21 Page 3 of 3




1 it is the intent of the United States to seek the forfeiture of any other property of the
2 Defendant, up to the value of the above-described forfeitable property, pursuant to Title
3 21, United States Code, Section 853(p).
4
5 DATED this __WK___ day of -XO\, 2021.
6
7
8
                                                  TESSA M. GORMAN
9
                                                  Acting United States Attorney
10
11
12                                                GRADY J. LEUPOLD
                                                  Assistant United States Attorney
13
14
15
                                                  ANGELICA J. WILLIAMS
16                                                Assistant United States Attorney
17
18
19
20
21
22
23
24
25
26
27
28
     Information/McNeal - 3                                               UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, STE 700
     CR
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3830
